WALLER, Circuit Judge
(dissenting in< part).
The original lease executed by S. W. Wigley as community administrator was not a lease in which the drilling of the well was a part of the consideration. Although Wigley’s daughters were dissatisfied with the lease, there is no showing iru this record that the lease was invalid, either as to Wigley or as to his daughters» Moreover, it does not appear that Wigley ever questioned, or that he could have questioned successfully, the validity of the leases which he had executed, of which he, individually, was the owner of an undivided one-half interest. In the absence of a showing that the original lease was invalid, it does not appear that the second, or supplemental, lease agreement did anything more than settle a controversy. The lessee had already struck oil on the lands and the fact that it agreed, in the supplemental agreement, to drill six more wells is not shown to have been anything more than it would have done without the agreement. If the first lease, which did not require the drilling of a well as a part of the consideration, was valid — and it is not shown to be otherwise — then the making of a compromise, or supplemental, agreement in appeasement of the daughters of Wigley would not change the legal effect of the first lease, nor make it a lease executed in consideration of an agreement to drill whereby oil rights or additional oil rights were obtained or enlarged.
I, therefore, do not concur in that part of the majority opinion relating to the. Wigley lease.